PER CURIAM: *
Appealing the Judgment in a Criminal Case, Andrea Garay preserves for further review her contention that her sentence, based upon facts not alleged in the indictment or proven to a jury beyond a reasonable doubt, is unreasonable because this court’s post -Booker** rulings have effectively reinstated the mandatory Sentencing Guideline regime condemned in Booker. Garay concedes that her argument is foreclosed by United States v. Mares, 402 F.3d 511 (5th Cir.), cert. denied, — U.S. —, 126 S.Ct. 43, 163 L.Ed.2d 76 (2005), and its progeny, which have outlined this court’s methodology for reviewing sentences for reasonableness. The Government’s motion for summary affirmance is GRANTED, and the judgment of the district court is AFFIRMED.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.


 United States v. Booker, 543 U.S. 220, 125 S. Ct. 738, 160 L.Ed.2d 621 (2005).